      Case 5:20-cv-00046-TBM-MTP Document 34 Filed 06/09/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

SIDNEY CHAPPEL NELSON                                                                   PLAINTIFF

v.                                                 CIVIL ACTION NO. 5:20-cv-46-TBM-MTP

UNIT MANAGER KAREN BROWN and
WARDEN SCOTT MIDDLEBROOKS                                                          DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on submission of the [33] Report and Recommendation

entered by United States Magistrate Judge Michael T. Parker on May 25, 2021. After considering

the record and applicable law and having conducted a Spears hearing, Judge Parker recommends

that the case should be dismissed for failure to state a claim and that the dismissal count as a strike

pursuant to 28 U.S.C. § 1951(g).         Plaintiff has not filed an objection to the Report and

Recommendation, and the time for filing an objection has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App'x 879, 881 (5th Cir. 2010); see also Thomas v. Arn, 474 U.S.

140, 152, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”). Having considered Judge Parker’s Report and Recommendation,

the Court finds that it is neither clearly erroneous nor contrary to law.
      Case 5:20-cv-00046-TBM-MTP Document 34 Filed 06/09/21 Page 2 of 2




       IT IS THEREFORE ORDERED AND ADJUDGED that the [33] Report and

Recommendation entered by United States Magistrate Judge Michael T. Parker on May 25, 2021

is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that Defendants’ [26] Motion for

Summary Judgment is GRANTED.

       IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s [1] Complaint is

DISMISSED WITH PREJUDICE for failure to state a claim upon which relief can be granted, and

this dismissal for failure to state a claim counts as a STRIKE under 28 U.S.C. § 1915(g).

       THIS, the 9th day of June, 2021.



                                             __________________________________
                                             TAYLOR B. McNEEL
                                             UNITED STATES DISTRICT JUDGE
